Title: To Thomas Jefferson from John Ruggles Loper, 30 August 1807
From: Loper, John Ruggles
To: Jefferson, Thomas


                        
                            Sir
                            
                            [on or before
                                30 Aug. 1807]
                        
                        
                            [here found] India ink on the inclosed—as I am a Littal Mortifyed you [Will] Shall
                                 the Contents
                        
                        
                            J R Loper
                            
                        
                    